DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, and 16 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2017/0262796 to Wahlmeier et al. (Wahlmeier).  In regards to claims 1 and 11, Wahlmeier discloses a system (100) for transporting items to destination locations, the system comprising:
a conveyor assembly (105/107/113/115) comprising a plurality of docking locations (115) (see ¶¶ [0012], [0014] for disclosing a first conveyor configured to transport item containers to sortation stations operably coupled to a sorter for transporting the item containers to specified sortation delivery stations where items are then transferred to order-specific portions at order 
an item identifier (109) operable to read identification data of a first item (101a-i) and identification data of a second item (101a-i) (see ¶¶ [0014-0015] for disclosing a scanning device disposed at sortation stations and configured to read item identifiers and container identifiers before sending the item containers into the sorter); 
an orchestrator (125) operable to, based at least on the identification data of the first item, pair the first item with a first transporter and, based at least on the identification data of the second item, pair the second item with a second transporter different than the first transporter (see ¶¶ [0016], [0029] for disclosing a computing system configured to receive item identifiers and container identifiers from the scanning device in order to create an association between item identifiers and container identifiers which is then stored in a memory of the computing system); and 
a sorting controller (125) operable to, based at least on the identification data and the pairings, route the first item to a first docking location of the plurality of docking locations and route the second item to a second docking location of the plurality of docking locations (see ¶ [0026] for disclosing the computing system as being configured to instruct the sorter to transport item containers to one or more sortation delivery stations). 

In regards to claim 2, Wahlmeier further discloses that the item identifier is operable to read identification data when an item is disposed on the conveyor assembly. See ¶¶ [0014-0015] (reading item identifiers on items passing through sortation stations along the conveyor system).

In regards to claims 8 and 16, Wahlmeier further discloses that the orchestrator is further operable to instruct the first transporter to dock at the first docking location and instruct the second See ¶ [0026] (instructing an item container to stop and unload items in the container upon reaching the sortation delivery station corresponding to the order-consolidation station associated with an order corresponding to one or more items in the item container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 13 are rejected under § 103 as being obvious over Wahlmeier, supra, as applied to claims 1, 4, and 11, in view of US Pub. No. 2008/0092488 to Gabrielsen et al. (Gabrielsen).  In regards to claims 4 and 13, Wahlmeier discloses all limitations of the claimed invention but for a measurement module operable to measure a parameter of the first item and a sorting controller operable to, based at least on a comparison between the parameter measurement and a stored parameter value, route the first item to a third location different than the first docking location.
Although Wahlmeier does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Gabrielsen teaches an automated packaging system comprising: 
a measurement module (30/70) operable to measure a parameter of the first item (see ¶¶ [0038], [0050-0051], [0057], [0066] for disclosing a void determination device for determining 
wherein the sorting controller (26) is further operable to, based at least on a comparison between the parameter measurement and a stored parameter value, route the first item to a third location different than the first docking location (see ¶¶ [0037], [0076-0078] for disclosing a system controller for controlling one or more actions in the system, such as controlling the flow of containers through the system by routing non-conforming containers to a separate conveyor for special processing).
Thus, it would have been obvious to modify the system of Wahlmeier with at least one of the measuring devices of Gabrielsen in order to further automated inventory tracking through the warehouse system.

In regards to claim 5, Gabrielsen further discloses that the measurement module comprises a weight measurement module or an optical dimensional measurement module. See ¶ [0057] (disclosing the void volume determination device as having one or more sensors, such as weigh scale and an optical sensor).

Allowable Subject Matter
Claims 3, 6, 7, 9, 10, 12, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651